COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-309-CV
 
DELLA
RENEE PRINS‑VICARS                                                APPELLANT
 
                                                   V.
 
AMERICAN
CASUALTY COMPANY                                          APPELLEES
OF READING, PENNSYLVANIA;
GALLAGHER
BASSETT SERVICES, INC.;
AND TERRY TARTER
                                                                                                        
                                               ----------
            FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Unopposed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant, for
which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 




DELIVERED:  May 24, 2007




[1]See Tex. R. App. P. 47.4.